UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive, Moorpark , California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant’s telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP Semi-Annual Report as of and for the six month period ended June 30, 2014 PNMAC Mortgage Opportunity Fund, LP Table of Contents Page Financial Statements Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 4 Statements of Changes in Partners’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 10 Additional Information 25 PNMAC Mortgage Opportunity Fund, LP Statement of Assets and Liabilities June 30, 2014 (Unaudited) Assets: Investments at fair value (cost $262,564,488) $ Interest receivable Other assets Total assets Liabilities: Payable to investment manager Accrued expenses Total liabilities Partners’ capital $ Partners’ capital consists of: General partner $ Limited partner Total partners’ capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP Schedule of Investments June 30, 2014 (Unaudited) Shares or Principal Description Amount Fair Value INVESTMENTS - 100%* Mortgage Investments - 98%* PNMAC Mortgage Co. Funding, LLC ^ $ $ PNMAC Mortgage Co. Funding II, LLC ^ PNMAC Mortgage Co (FI), LLC ^ PNMAC Mortgage Co., LLC ^ Total Mortgage Investments (Cost $254,766,642) Mortgage-Backed Security - 2% * SWDNSI Trust Series 2010-2 ^ $ Total Mortgage-Backed Security (Cost $5,070,748) $ Short-Term Investment - <1% * BlackRock Liquidity Funds: TempFund Institutional Shares Total Short-Term Investment (Cost $2,727,098) TOTAL INVESTMENTS (Cost $262,564,488) Liabilities in excess of other assets - <(1%)* ) TOTAL PARTNERS’ CAPITAL - 100%* $ * Percentages are stated as a percent of partners’ capital ^ Investment represents securities held or issued by related parties All investments are in the United States of America. The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP Statement of Operations For the Six Months ended June 30, 2014 (Unaudited) Investment income Dividends $ Interest Total investment income Expenses Investment advisory fees Insurance Directors’ fees and expenses Administration fees Professional fees Custody fees Other Total expenses Net investment income Net change in unrealized gain on investments Net change in unrealized gain on investments Net increase in partners’ capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP Statements of Changes in Partners’ Capital For the Six Months ended June 30, 2014 and For the Year ended December 31, 2013 (Unaudited) General Limited Partner Partner Total Partners’ capital, December 31, 2012 $ Distributions - ) ) Increase in partners’ capital from operations: Net investment income 40 Net change in unrealized gain on investments Net change in Carried Interest ) - Net increase in partners’ capital from operations Partners’ capital, December 31, 2013 Distributions - ) ) Increase in partners’ capital from operations: Net investment income 14 Net change in unrealized gain on investments 72 Net change in Carried Interest ) - Net increase in partners’ capital from operations Partners’ capital, June 30, 2014 $ $ $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP Statement of Cash Flows For the Six Months ended June 30, 2014 (Unaudited) Cash flows from operating activities: Net increase in partners’ capital resulting from operations $ Adjustments to reconcile net increase in partners’ capital resulting from operations to net cash provided by operating activities: Purchases of Mortgage Investments ) Sales and repayment of mortgage-backed securities Decrease in short-term investment Net change in unrealized gain on investments ) Changes in other assets and liabilities: Decrease in interest receivable Decrease in other assets Increase in payable to investment manager Increase in accrued expenses Net cash provided by operating activities Cash flows from financing activities: Capital distributions ) Net cash used in financing activities ) Net change in cash - Cash at beginning of period - Cash at end of period $ - The accompanying notes are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LP Financial Highlights As of and for the Six Months ended June 30, 2014 and Years ended December 31, 2013, 2012, 2011, and 2010 (Unaudited) For the six months ended June 30, 2014 General Partner (1) Limited Partner Total Total Return (2) (7) Before Carried Interest 4.42 % 3.69 % 3.69 % Carried Interest (3) 1.71 % -0.31 % - After Carried Interest 6.13 % 3.38 % 3.69 % Internal rate of return (4) 504.88 % 10.53 % 12.36 % Ratio of net investment income to weighted average partners capital (6) 1.40 % 0.05 % 0.05 % Ratio of expenses to weighted average partners’ capital (1) (6) -0.32 % -1.67 % -1.67 % Carried Interest 115,937.34 % -0.67 % - Ratio of expenses and carried interest to weighted average partners’ capital 115,937.02 % -2.34 % -1.67 % Partners’ capital, end of year $ $ $ Portfolio turnover rate (5) (7) 0.00 % For the year ended December 31, 2013 General Partner (1) Limited Partner Total Total Return (2) Before Carried Interest 14.95 % 13.86 % 13.86 % Carried Interest (3) 11.63 % -1.40 % - After Carried Interest 26.58 % 12.46 % 13.86 % Internal rate of return (4) 605.95 % 10.79 % 12.72 % Ratio of net investment income to weighted average partners capital 2.18 % 0.86 % 0.86 % Ratio of expenses to weighted average partners’ capital (1) -0.31 % -1.68 % -1.68 % Carried Interest 430,447.69 % -2.44 % - Ratio of expenses and carried interest to weighted average partners’ capital 430,447.38 % -4.12 % -1.68 % Partners’ capital, end of year $ $ $ Portfolio turnover rate (5) 0.00 % (continued) The accompanying notes are an integral part of these financial statements. 7 PNMAC Mortgage Opportunity Fund, LP Financial Highlights As of and for the Six Months ended June 30, 2014 and Years ended December 31, 2013, 2012, 2011, and 2010 (Unaudited) For the year ended December 31, 2012 General Partner (1) Limited Partner Total Total Return (2) Before Carried Interest 9.13 % 7.70 % 7.70 % Carried Interest (3) 12.58 % -0.97 % - After Carried Interest 21.71 % 6.73 % 7.70 % Internal rate of return (4) 944.06 % 10.54 % 12.55 % Ratio of net investment income to weighted average partners capital 8.44 % 6.57 % 6.57 % Ratio of expenses to weighted average partners’ capital (1) -0.83 % -2.30 % -2.30 % Carried Interest 327,857.36 % -1.39 % - Ratio of expenses and carried interest to weighted average partners’ capital 327,856.53 % -3.69 % -2.30 % Partners’ capital, end of year $ $ $ Portfolio turnover rate (5) 15.00 % For the year ended December 31, 2011 General Partner (1) Limited Partner Total Total Return (2) Before Carried Interest 8.48 % 6.98 % 6.98 % Carried Interest (3) 29.87 % -1.47 % - After Carried Interest 38.35 % 5.51 % 6.98 % Internal rate of return (4) 1,872.29 % 11.80 % 14.16 % Ratio of net investment income to weighted average partners capital 7.22 % 5.82 % 5.82 % Ratio of expenses to weighted average partners’ capital (1) -0.83 % -2.30 % -2.30 % Carried Interest 451,547.69 % -1.68 % - Ratio of expenses and carried interest to weighted average partners’ capital 451,546.86 % -3.98 % -2.30 % Partners’ capital, end of year $ $ $ Portfolio turnover rate (5) 7.00 % (continued) The accompanying notes are an integral part of these financial statements. 8 PNMAC Mortgage Opportunity Fund, LP Financial Highlights As of and for the Six Months ended June 30, 2014 and Years ended December 31, 2013, 2012, 2011, and 2010 (Unaudited) For the year ended December 31, 2010 General Partner (1) Limited Partner Total Total Return (2) Before Carried Interest 30.97 % 29.05 % 29.05 % Carried Interest (3) 1,613,442.17 % -4.89 % - After Carried Interest 1,613,473.14 % 24.16 % 29.05 % Internal rate of return (4) 5,897.95 % 15.29 % 18.15 % Ratio of net investment income to weighted average partners capital 8.27 % 5.51 % 5.51 % Ratio of expenses to weighted average partners’ capital (1) -0.76 % -2.36 % -2.36 % Carried Interest 1,386,765.96 % -4.77 % - Ratio of expenses and carried interest to weighted average partners’ capital 1,386,765.20 % -7.13 % -2.36 % Partners’ capital, end of year $ $ $ Portfolio turnover rate (5) 61.00 % (1) In accordance with the Partnership Agreement, not all expenses are allocated to the General Partner (see Note 8). (2) Total return is calculated for each partner class taken as a whole. An investor’s return may vary from these returns based on different fee arrangements (as applicable) and the timing of capital transactions. (3) The carried interest is allocated (and subsequently distributed) by the Master Fund to the General Partner as allocable shares of the Master Fund’s gains. (4) Internal rate of return is computed based on the actual dates of the cash inflows (capital contributions), outflows (distributions), with the exception of distributions declared but not paid, net of carried interest on a life-to date basis. (5) Portfolio turnover rates do not include non-cash contributions or non-cash distributions from Mortgage Investments. (6) Annualized (7) Not Annualized (concluded) The accompanying notes are an integral part of these financial statements. 9 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 Note1—Organization PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”) is a limited liability partnership organized under the laws of the state of Delaware. The Master Fund is registered under the Investment Company Act of 1940, as amended. Interests in the Master Fund were issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended. The investment objective of the Master Fund is to achieve attractive total returns by capitalizing on dislocations in the mortgage market through opportunistic investments primarily in U.S. residential mortgages and related assets, instruments, and entities. The Master Fund is managed by PNMAC Capital Management, LLC (the “Investment Manager”). The Investment Manager is a registered investment adviser with the Securities and Exchange Commission (“SEC”). The general partner of the Master Fund is PNMAC Opportunity Fund Associates, LLC (the “General Partner”), a Delaware limited liability company. Both the Investment Manager and General Partner are wholly-owned subsidiaries of Private National Mortgage Acceptance Company, LLC (“PNMAC”). The Master Fund operates as a master fund in a master-feeder fund structure. The Master Fund acts as a central investment mechanism for (i) PNMAC Mortgage Opportunity Fund, LLC (the “Fund” or “Limited Partner”) and (ii) the General Partner. The Fund owned 89% of the Master Fund at June 30, 2014 and is the sole limited partner. The General Partner has the exclusive right to conduct the operations of the Master Fund. The Master Fund conducts its operations through investments in PNMAC Mortgage Co. Funding, LLC, PNMAC Mortgage Co. Funding II, LLC, PNMAC Mortgage Co (FI), LLC, and PNMAC Mortgage Co., LLC (these companies are referred to collectively as the “Mortgage Investments”), as well as investments in mortgage-backed securities (“MBS”). ● PNMAC Mortgage Co. Funding, LLC is a wholly owned limited liability company. PNMAC Mortgage Co. Funding, LLC acquires, holds and works out distressed U.S. residential mortgage loans and MBS resulting from securitization of such mortgage loans. ● PNMAC Mortgage Co. Funding II, LLC is a wholly owned limited liability company. PNMAC Mortgage Co. Funding II, LLC acquires, holds and works out distressed U.S. residential mortgage loans and owns MBS resulting from securitization of such mortgage loans. ● PNMAC Mortgage Co (FI), LLC is an investment company that was formed to pool investor capital and take an interest in the proceeds of FNBN I, LLC (“FNBN”). FNBN is a limited liability company formed to own a pool of residential mortgage loans in a transaction with the Federal Deposit Insurance Corporation (the “FDIC”). The FDIC owns a substantial participation interest in the proceeds of the mortgage loans held by FNBN that depends on the amount of proceeds collected; the remaining share is owned by PNMAC Mortgage Co (FI), LLC. At June 30, 2014, the Master Fund owned 68% of PNMAC Mortgage Co (FI), LLC. ● PNMAC Mortgage Co., LLC is a wholly owned limited liability company. PNMAC Mortgage Co., LLC acquires, holds and works out distressed U.S. residential mortgage loans. Through their mortgage servicing agreements with PennyMac Loan Services, LLC (“PLS”), the Mortgage Investments proactively work with borrowers to perform loan servicing and loss mitigation activities to maximize returns and minimize credit losses. PLS is a wholly owned subsidiary of PNMAC. 10 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 The Mortgage Investments seek to maximize the value of the mortgage loans that they acquire based on whether the acquired loans are performing or nonperforming: ● The objective for performing loans is value enhancement through effective “high touch” servicing, which is based on significant levels of borrower outreach and contact, and the ability to implement long-term, sustainable loan modification and restructuring programs that address borrowers’ ability and willingness to pay their mortgage loans. Once a Mortgage Investment has improved the credit quality of a loan, the Master Fund may monetize the enhanced value through various disposition strategies. ● When loan modifications and other efforts are unable to cure distressed loans, the Mortgage Investments’ objective is to effect timely acquisition and liquidation of the property securing the mortgage loan. As market conditions permit, PNMAC Mortgage Co., LLC may transfer the mortgage loans it owns to the Master Fund to be securitized for financing purposes or sale. The Master Fund may hold interests in pools of such securitized mortgages and invests directly in other mortgage-related investment securities. The Master Fund began operations on August 11, 2008 and will continue in existence through December 31, 2016, subject to three one-year extensions by the Investment Manager at its discretion, in accordance with the terms of the Limited Partnership Agreement governing the Master Fund. Note2—Significant Accounting Policies The Master Fund prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) as codified by the Financial Accounting Standards Board (“FASB”) in its Accounting Standards Codification (the “Codification”). The Master Fund reports its investments in the Mortgage Investments in accordance with the Special Rules of General Application to Registered Investment Companies topic of the Codification and the AICPA Audit and Accounting Guide: Investment Companies. These rules do not permit the Master Fund to consolidate its ownership interest in its investments. Following are the significant accounting policies adopted by the Master Fund: Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Investment Manager to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results will likely differ from those estimates. Fair Value The Master Fund carries its investments at fair value with changes in fair value recognized in current period results of operations. The Master Fund groups its assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the observability of the assumptions used to determine fair value. The three levels are described below: Level 1 – Quoted prices in active market for identical assets or liabilities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing an asset or liability and are developed 11 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 based on market data obtained from sources independent of the Master Fund. These may include quoted prices for similar assets and liabilities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Investment Manager’s own assumptions about the factors that market participants use in pricing an asset or liability, and are based on the best information available in the circumstances. While the Investment Manager believes its valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or inputs to estimate the fair value of certain financial instruments would likely result in a different estimate of fair value at the reporting date. Those estimated values may differ significantly from the fair values that would have been used had a readily available market for such assets or liabilities existed, or had such assets or liabilities been liquidated, and those differences could be material to the financial statements. Short-term Investment The short-term investment is carried at fair value with changes in fair value recognized in current period income.Short-term investment, which represents an investment in an institutional liquidity (or money market) fund, is valued based on the fair value per share published by the manager of the money market fund on the valuation date.The Master Fund’s short-term investment is classified as a “Level 1” fair value financial statement item. Mortgage-Backed Securities The Master Fund records purchases and sales of MBS on the trade date basis of accounting. The Master Fund’s investments in MBS are carried at their fair values with changes in the fair value of MBS recognized in current period results of operations. Changes in fair value arising from amortization of purchase premiums and accrual of unearned discounts are recognized as a component of interest income. Realized gains and losses from security transactions are determined using the specific identification method. The Master Fund categorizes its investment in non-Agency MBS as a “Level 3” fair value financial statement item due to the present lack of an active market for such securities. Interest Income Recognition Interest income on MBS is recognized over the life of the security using the interest method. The Investment Manager estimates, at the time of purchase, the future expected cash flows and determines the effective interest rate based on the estimated cash flows and the Master Fund’s purchase price. The Investment Manager updates its cash flow estimates monthly. Estimating cash flows is subject to a number of inputs that are subject to uncertainties, including the rate and timing of principal repayments, the pass-through or coupon interest rate, interest rate fluctuations, interest payment shortfalls due to delinquencies on the underlying mortgage loans, the likelihood of modification and the timing of the magnitude of credit losses on the mortgage loans underlying the securities. The Investment Manager applies its judgment in developing its inputs. These uncertainties are difficult to predict and are subject to future events whose outcomes will affect the Master Fund’s fair value estimates and interest income. 12 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 Mortgage Investments The Mortgage Investments are carried at fair value. Changes in the fair value of the Mortgage Investments are recognized in current period results of operations. The Mortgage Investments are valued based on the Master Fund’s proportionate ownership share of the fair value of the underlying assets and liabilities of companies comprising the Mortgage Investments given that the loans or loan participation interest and real estate acquired in settlement of loans (“REO”) held by the Mortgage Investments, net of collateralized borrowings,represent substantially all of the net asset value held by these entities. Because the fair values of the Mortgage Investments have been estimated by the Investment Manager in the absence of readily determinable fair values, the Master Fund categorizes these investments as “Level 3” fair value financial statement items. PNMAC Mortgage Co (FI), LLC’s operating agreement with the FDIC governing its investment in FNBN limits PNMAC Mortgage Co (FI), LLC’s ability to transfer any of its rights or interests in FNBN. PNMAC Mortgage Co (FI), LLC may only transfer all or any part of its interest or rights if (i) the transferee is a qualified transferee as defined in the operating agreement and (ii) it first obtains prior written consent of the FDIC. The contract specifies that the consent shall not be unreasonably withheld, delayed or conditioned, if the transferee is a qualified transferee. Dividend Income Dividend income is recorded on the ex-dividend date or, using reasonable diligence, when known to the Master Fund. Expenses The Master Fund is charged for those expenses that are directly attributable to it, such as, but not limited to advisory fees, custody fees, and interest expense. Expenses that are not directly attributable to the Master Fund are generally allocated among the entities in proportion to their assets. All general and administrative expenses are recognized on the accrual basis of accounting. Income Taxes The Master Fund has elected to be treated as a partnership for federal income tax purposes. Each partner is responsible for the tax liability or benefit relating to such partner’s distributive share of taxable income or loss. Accordingly, no provision for federal income taxes is reflected in the accompanying financial statements. The Investment Manager’s assessment of the requirement to provide for income taxes also includes an assessment of the liability arising from uncertain income tax positions. The Investment Manager has concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions that will be taken on the tax return for the fiscal year ended December 31, 2013. The Investment Manager is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. In developing its conclusion, the Investment Manager of the Master Fund has analyzed all tax years that are open for examination by the relevant income taxing authority. As of June 30, 2014, open federal and state income tax years include the tax years ended December 31, 2010 through 2013 and December 31, 2009 through 2013, respectively. The Master Fund has no examination in progress. If applicable, the Master Fund will recognize interest accrued related to unrecognized tax benefits in “interest expense” and penalties in “other expenses” on the statement of operations. 13 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 No distributions will be made by the Master Fund to cover any taxes due on Limited Partners’ investments in the Master Fund. Investors may not redeem capital from the Master Fund, and they must have other sources of cash available to them to pay such taxes. Partners’ Capital Net profits or net losses of the Master Fund for each month are allocated to the capital accounts of partners as of the last day of each month in accordance with the partners’ respective investment ownership percentages of the Master Fund. Net profits or net losses are measured as the net change in the value of the partners’ capital of the Master Fund during the fiscal period, before giving effect to any repurchases of interest in the Master Fund, and excluding the amount of any items to be allocated to the capital accounts of the partners of the Master Fund, other than in accordance with the partners’ respective investment ownership percentages. Capital Distributions and Carried Interest Distributions are made in accordance with the following distribution priorities: 1. First, 100% to the Limited Partner until the Limited Partner has received 100% of the Limited Partner’s capital contributions (irrespective of whether such capital contributions were used to make investment, pay management fees and expenses or any other purpose); 2. Second, 100% to the Limited Partner, until the Limited Partner has received a preferred return on the amounts described in (1) above calculated at a rate of 8%, compounded annually; 3. Third, 100% to the General Partner until the General Partner has received an amount equal to 20% of the sum of (a) the profits distributed to the Limited Partner pursuant to (2) above and (b) the amount paid to the General Partner pursuant to this item (3); and 4. Thereafter, (i) 80% to the Limited Partner and (ii) 20% to the General Partner (the “Carried Interest”). The Carried Interest is allocated (and subsequently distributed) by the Master Fund to the General Partner as allocable shares of the Master Fund’s gains. Indemnifications Under the Master Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Master Fund. In addition, in the normal course of business, the Master Fund may enter into contracts that provide general indemnification to other parties. The Master Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Master Fund that have not yet occurred, and may not occur. However, the Master Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 14 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Six Months ended June 30, 2014 Note 3—Fair Value Following is a summary of financial statement items that are measured at fair value on a recurring basis for the six-month period ended June 30, 2014: Level 1 Level 2 Level 3 Total Assets: Short-term investment $ $
